Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 1 of 29 Page ID #:573



   1   MAYER BROWN LLP
       Glenn K. Vanzura (238057)
   2   gvanzura@mayerbrown.com
       350 S. Grand Ave., 25th Floor
   3   Los Angeles, California 90071
       Telephone: (213) 229-9500
   4   Facsimile: (213) 625-0248
   5   Kevin C. Kelly (pro hac vice)
       kkelly@mayerbrown.com
   6   1221 Avenue of the Americas
       New York, New York 10020
   7   Telephone: (212) 506-2500
       Facsimile: (212) 506-2500
   8
       Attorneys for Defendants
   9   KushCo Holdings, Inc., Nicholas
       Kovacevich, Christopher Tedford,
  10   Jim McCormick and Chris Martin
  11
                           UNITED STATES DISTRICT COURT
  12
                         CENTRAL DISTRICT OF CALIFORNIA
  13
  14   JOE W. MAY,                                Case No. 8:19-cv-00798-JLS-KES
  15                                              DEFENDANTS’ JOINT NOTICE
                      Plaintiff,
                                                  OF MOTION AND MOTION TO
  16                                              DISMISS PLAINTIFFS’ FIRST
             vs.                                  AMENDED COMPLAINT;
  17                                              MEMORANDUM OF POINTS
       KUSHCO HOLDINGS, INC.,                     AND AUTHORITIES IN
  18   NICHOLAS KOVACEVICH,                       SUPPORT THEREOF
       CHRISTOPHER TEDFORD, JIM
  19   MCCORMICK, CHRIS MARTIN, and               [DEFENDANTS’ REQUEST FOR
       RBSM LLP,                                  JUDICIAL NOTICE AND
  20                                              DECLARATION OF GLENN K.
                      Defendants.                 VANZURA FILED CONCURRENTLY
  21                                              HEREWITH]
  22
                                                  Date:    May 15, 2020
  23                                              Time:    10:30 a.m.
  24
                                                  Judge:   Hon. Josephine L. Staton
  25                                              Ctrm.:   10A
  26
                                                  Trial Date:          N/A
  27                                              Date Action Filed:   April 30, 2019
  28


                           MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 2 of 29 Page ID #:574



   1                       NOTICE OF MOTION AND MOTION
   2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   3         PLEASE TAKE NOTICE that on May 15, 2020, at 10:30 a.m., or as soon
   4   thereafter as the matter may be heard, at the Ronald Reagan Federal Building and
   5   United States Courthouse, 411 W. Fourth St., Santa Ana, CA 92701, Courtroom
   6   10A, before the Honorable Josephine L. Staton, Defendants KushCo Holdings, Inc.,
   7   Nicholas Kovacevich, Christopher Tedford, Jim McCormick, and Chris Martin will
   8   and hereby do jointly move for an order dismissing Plaintiffs’ First Amended
   9   Complaint (Dkt. No. 59) for failure to state a claim upon which relief can be
  10   granted.
  11         This Motion is made pursuant to Federal Rules of Civil Procedure 9(b) and
  12   12(b)(6), and the Private Securities Litigation Reform Act of 1995, 15 U.S.C.
  13   § 78u-4.
  14         This Motion is based upon this Notice of Motion and Motion, the
  15   accompanying Memorandum of Points and Authorities, Defendants’ Request for
  16   Judicial Notice, the Declaration of Glenn K. Vanzura, the exhibits to the
  17   Declaration of Glenn K. Vanzura, the pleadings and papers on file herein, such
  18   arguments and evidence as may be presented in supplemental memoranda or as
  19   may be presented at the hearing, and any other matters of which the Court may take
  20   notice.
  21         This Motion is made following the conference of counsel pursuant to Local
  22   Rule 7-3, which took place on December 27, 2019.
  23
  24
  25
  26
  27
  28

                                               -1-
                           MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 3 of 29 Page ID #:575



   1   Dated: February 18, 2020               Respectfully submitted,
   2                                          MAYER BROWN LLP
                                              GLENN K. VANZURA
   3                                          KEVIN C. KELLY
   4
   5                                          By: /s/ Glenn K. Vanzura
                                                 Glenn K. Vanzura
   6
                                                  Attorneys for Defendants KushCo
   7                                              Holdings, Inc., Nicholas
                                                  Kovacevich, Christopher Tedford,
   8                                              Jim McCormick and Chris Martin
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -2-
                         MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 4 of 29 Page ID #:576



   1                                         TABLE OF CONTENTS
   2
       I.     PRELIMINARY STATEMENT ..................................................................... 1
   3
   4   II.    BACKGROUND ............................................................................................. 2

   5          A.      KushCo.................................................................................................. 2

   6          B.      KushCo’s Acquisitions ......................................................................... 4
   7          C.      KushCo’s Voluntary Restatement And Alleged Misstatements........... 5
   8          D.      Relevant Accounting Standards ............................................................ 6
   9   III.   LEGAL STANDARDS ................................................................................... 7
  10          A.      Dismissing Section 10(b) and SEC Rule 10b-5 Claims ....................... 7
  11          B.      The PSLRA Imposes Heightened And Exacting Standards For
  12                  Pleading Scienter................................................................................... 9
  13   IV.    ARGUMENT ................................................................................................ 12
  14          A.      Merely Alleging A Restatement Falls Far Short Of Pleading
                      Scienter................................................................................................ 13
  15
              B.      The FAC Does Not Allege Any Facts To Show That Any
  16                  Individual Defendant Knew The Accounting Was Erroneous ........... 14
  17
              C.      The FAC’s Tacked-On Motive Allegations Do Not Save Its
  18                  Insufficient Scienter Pleading ............................................................. 16
  19          D.      A Holistic Review Of The FAC Reveals The More Plausible
  20                  Inference Of An Honest Accounting Error ......................................... 18
  21          E.      The Section 20(a) Claims Must Also Be Dismissed .......................... 21
  22   V.     CONCLUSION ............................................................................................. 22
  23
  24
  25
  26
  27
  28

                                                               -i-
                                 MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 5 of 29 Page ID #:577



   1                                          TABLE OF AUTHORITIES
   2
                                                                                                                         Page(s)
   3
       Cases
   4
       In re Am. Apparel, Inc. S’holder Litig.,
   5
          2013 WL 174119 (C.D. Cal. Jan. 16, 2013)........................................................ 14
   6
       Ashcroft v. Iqbal,
   7      556 U.S. 662 (2009) .............................................................................................. 8
   8
       Bell Atl. Corp. v. Twombly,
   9      550 U.S. 544 (2007) .............................................................................................. 8
  10   City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align
  11      Tech., Inc.,
          65 F. Supp. 3d 840 (N.D. Cal. 2014), aff’d 856 F.3d 605 (9th Cir.
  12      2017) .............................................................................................................. 14, 15
  13
       City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align
  14      Tech., Inc.,
          856 F.3d 605 (9th Cir. 2017) ............................................................................... 13
  15
  16   In re Connetics Corp. Sec. Litig.,
          542 F. Supp. 2d 996 (N.D. Cal. 2008)................................................................. 14
  17
       Curry v. Yelp Inc.,
  18
         875 F.3d 1219 (9th Cir. 2017) ............................................................................... 9
  19
       DSAM Global Value Fund v. Altris Software, Inc.,
  20     288 F.3d 385 (9th Cir. 2002) ............................................................................... 13
  21
       Eminence Capital, LLC v. Aspeon, Inc.,
  22     316 F.3d 1048 (9th Cir. 2003) ............................................................................. 11
  23   Garcia v. Hetong Guo,
  24     2016 WL 102213 (C.D. Cal. Jan. 7, 2016).......................................................... 18
  25   Glazer Capital Mgmt., LP v. Magistri,
  26      549 F.3d 736 (9th Cir. 2008) ............................................................. 10, 14, 16, 17

  27   Gompper v. VISX, Inc.,
         298 F.3d 893 (9th Cir. 2002) ............................................................................... 10
  28

                                                                   -i-
                                     MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 6 of 29 Page ID #:578



   1   In re Immersion Corp. Sec. Litig.,
   2      2011 WL 6303389 (N.D. Cal. Dec. 16, 2011) .................................................... 16

   3   In re Guess?, Inc. Sec. Litig.,
          174 F. Supp. 2d 1067 (C.D. Cal. 2001) ................................................................. 8
   4
   5   Matrixx Initiatives, Inc. v. Siracusano,
         563 U.S. 27 (2011) .................................................................................... 8, 11, 18
   6
       In re Medicis Pharm. Corp. Sec. Litig.,
   7
          689 F. Supp. 2d 1192 (D. Ariz. 2009) ........................................................... 10, 13
   8
       Metzler Inv. GMBH v. Corinthian Colleges, Inc.,
   9     540 F.3d 1049 (9th Cir. 2008) ........................................................... 11, 13, 16, 21
  10
       In re Mun. Mortg. & Equity,
  11      Case No. 1:08-md-01961-MJG (D. Md.) ...................................................... 17, 18
  12   In re Mun. Mortg. & Equity, LLC, Sec. & Derivative Litig.,
  13      876 F. Supp. 2d 616 (D. Md. 2012), aff’d sub nom. Yates v. Mun.
          Mortg. & Equity, LLC ......................................................................................... 18
  14
       Oklahoma Firefighters Pension & Ret. Sys. v. IXIA,
  15
         50 F. Supp. 3d 1328 (C.D. Cal. 2014) ........................................... 9, 10, 13, 15, 21
  16
       In re Pac. Gateway Exch., Inc. Sec. Litig.,
  17      169 F. Supp. 2d 1160 (N.D. Cal. 2001)............................................................... 15
  18
       Prodanova v. H.C. Wainwright & Co., LLC,
  19      2018 WL 8017791 (C.D. Cal. Dec. 11, 2018) .................................................... 17
  20   Ryan v. Hyden,
  21     708 F. App’x 319 (9th Cir. 2017) .......................................................................... 8
  22   Schaffer Family Inv’rs, LLC v. Sonnier,
  23      120 F. Supp. 3d 1028 (C.D. Cal. 2015) ............................................................... 18

  24   In re Silicon Graphics Inc. Sec. Litig.,
          183 F.3d 970 (9th Cir. 1999) ................................................................... 10, 11, 17
  25
  26   Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
          551 U.S. 308 (2007) ..................................................................................... passim
  27
       In re VeriFone Holdings, Inc. Sec. Litig.,
  28      704 F.3d 694 (9th Cir. 2012) ..................................................................... 9, 11, 12

                                                              - ii -
                                   MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 7 of 29 Page ID #:579



   1   Webb v. Solarcity Corp.,
   2     884 F.3d 844 (9th Cir. 2018) ........................................................................ passim

   3   Statutes
   4   15 U.S.C. § 78u-4 ................................................................................................. 8, 10
   5
       Sarbanes-Oxley Act of 2002, § 404, 15 U.S.C.A. § 7262.............................. 3, 12, 16
   6
       Other Authorities
   7
       Fed. R. Civ. P. 9(b) ..................................................................................................... 9
   8
   9   Fed. R. Civ. P. 12(b)(6) .......................................................................................... 7, 8

  10   H.R. Conf. Rep. 104-369, at 31, 32 (1995) ................................................................ 9
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                 - iii -
                                     MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 8 of 29 Page ID #:580



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2
   3   I.    PRELIMINARY STATEMENT
   4         In early 2019, KushCo Holdings, Inc. (“KushCo” or the “Company”)
   5   discovered and announced an error in its accounting and financial reporting in
   6   connection with certain acquisitions the Company completed in 2017 and 2018.
   7   Specifically, the Company determined that it had properly classified the contingent
   8   cash consideration it had paid to acquire three companies, but had inadvertently
   9   misclassified the contingent stock consideration it had also paid—classifying the
  10   contingent stock consideration on its balance sheets as equity, rather than as a
  11   liability. As a result, KushCo restated its financial reports for 2017 and 2018.
  12         Plaintiffs initiated this securities fraud action against KushCo, its CEO and
  13   current and former CFOs (the “Individual Defendants” and, together with KushCo,
  14   “Defendants”), alleging that they all intended to misclassify the contingent stock
  15   consideration.1 To sustain their claims under Sections 10(b) and 20(a) of the
  16   Securities Exchange Act, though, Plaintiffs are strictly required to satisfy the
  17   stringent, heightened pleading requirements of the Private Securities Litigation
  18   Reform Act of 1995 (the “PSLRA”). Among other things, the PSLRA requires
  19   Plaintiffs to plead in their First Amended Complaint (the “FAC”) particularized
  20   facts giving rise to a strong inference that Defendants acted with the required state
  21   of mind (scienter)—either an “intent to deceive, manipulate, or defraud,” or
  22   “deliberate recklessness.” Webb v. Solarcity Corp., 884 F.3d 844, 850- 51 (9th Cir.
  23   2018).
  24         The FAC should be dismissed because it does not come close to meeting the
  25   PSLRA’s standard for pleading scienter. Indeed, the FAC does not plead any
  26
       1
  27    In this Motion, “Defendants” does not refer to or include RBSM, LLP, which is
       separately represented in this case and may separately respond to the First
  28   Amended Complaint.

                                                -1-
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 9 of 29 Page ID #:581



   1   particularized facts to show any Defendant’s scienter. Instead, the FAC lumps all
   2   Defendants together—a pleading tactic courts routinely reject—and makes three
   3   kinds of generalized, boilerplate scienter allegations that have consistently been
   4   deemed insufficient to plead scienter.
   5         First, the FAC suggests that the mere fact that KushCo restated certain prior
   6   period financial statements is indicative of all Defendants’ scienter. The Ninth
   7   Circuit has expressly held, though, that the mere publication of a restatement does
   8   not plead scienter.
   9         Second, the FAC lumps the Individual Defendants together and
  10   indiscriminately lobs generalized allegations that they all must have known of the
  11   Company’s accounting error because they were supposedly involved in KushCo’s
  12   financial reporting and signed financial statement certifications. A legion of cases,
  13   though, have expressly held that these types of allegations, without much more, do
  14   not adequately plead scienter.
  15         Third, the FAC theorizes that all Defendants had a motive to make the
  16   accounting error, because it would supposedly allow the Company to complete
  17   acquisitions and raise capital more cheaply. Not only is this theory factually
  18   nonsensical (because Defendants indisputably could not have known at the time
  19   how the error would affect future reported financial results), but also, once again,
  20   the Ninth Circuit has expressly rejected such generalized allegations of “motive and
  21   opportunity.”
  22         As demonstrated by recent, binding Ninth Circuit law, the FAC’s allegations
  23   are clearly insufficient to plead scienter—whether the allegations are examined
  24   individually or holistically. Accordingly, the FAC should be dismissed.
  25   II.   BACKGROUND
  26         A.     KushCo
  27         KushCo markets and sells a variety of complementary products and services
  28   to customers doing business in the regulated medical and recreational cannabis and

                                                -2-
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 10 of 29 Page ID #:582



   1   cannabidiol industries. FAC ¶¶ 17, 31. KushCo is primarily a packaging company,
   2   offering legislatively compliant bottles, bags, tubes and containers to its customers.
   3   Id. ¶ 4. The Company also offers sophisticated labeling, customization and
   4   marketing capabilities. Id.
   5         KushCo’s principal offices are located in Cypress, California. The Company
   6   was co-founded by Mr. Kovacevich and, in February 2014, was incorporated in
   7   Nevada. Id. ¶¶ 17, 18. In December 2015, KushCo was first listed on the OTC
   8   Market Group’s OTC:QB Over-the-Counter Bulletin Board (“OTCQB”). Id. ¶ 17.
   9   KushCo qualifies as an “emerging growth company” under the Jumpstart Our
  10   Business Startups Act of 2012 (the “JOBS Act”). See Declaration of Glenn K.
  11   Vanzura (“Vanzura Decl.”), Ex. A at 9. KushCo is therefore exempt from various
  12   financial reporting requirements applicable to other public companies; for example,
  13   the Company is not required to comply with the auditor attestation requirements of
  14   Section 404 of the Sarbanes-Oxley Act. Id.
  15         KushCo has experienced tremendous growth since its inception. In 2014, its
  16   first fiscal year of incorporation, the Company earned just $1.7 million in revenue.
  17   Id., Ex. B at 9. By 2017, the year of the first acquisition at issue in this litigation,
  18   the Company’s revenue had multiplied more than ten-fold, to $18.8 million. Id.,
  19   Ex. C at 22. Just two years later, for fiscal year 2019, the Company reported $149
  20   million in revenue. Id., Ex. D at 29. Overall, revenue is up nearly one hundred-
  21   fold from just five years ago. The Company’s employee headcount has similarly
  22   exploded. In 2015, KushCo had just 29 full-time employees. Id., Ex. B at 6. By
  23   November 2019, KushCo employed 217 individuals, with the majority located in
  24   Orange County. Id., Ex. D at 9.
  25
  26
  27
  28

                                                  -3-
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 11 of 29 Page ID #:583



   1         B.      KushCo’s Acquisitions
   2         KushCo achieved some of its growth through strategic mergers and
   3   acquisitions designed to increase the Company’s footprint in the legal cannabis
   4   industry. KushCo’s accounting for three such initiatives are at the center of this
   5   action:
   6              On May 1, 2017, KushCo completed an indirect acquisition of
   7                CMP Wellness, LLC (“CMP”). FAC ¶ 63.
   8              On May 2, 2018, KushCo completed the acquisition of Summit
   9                Innovations, LLC (“Summit”), a leading distributor of hydrocarbon
  10                gases. Id. ¶ 131.
  11              On July 11, 2018, KushCo completed the purchase of the entire
  12                issued membership interest of Zack Darling Creative Associates,
  13                LLC (“ZDCA”), parent of a wholly-owned subsidiary, The Hybrid
  14                Creative, LLC (“Hybrid”). Id. ¶ 134. Following the acquisition,
  15                ZDCA operates as a wholly-owned subsidiary of KushCo, with
  16                Hybrid continuing to operate as a wholly-owned subsidiary of
  17                ZDCA. Id.
  18         On May 4, 2017, April 10, 2018, and July 12, 2018, KushCo filed SEC
  19   Forms 8-K announcing the transactions whereby the Company acquired CMP,
  20   Summit, and Hybrid, respectively. Id. ¶¶ 33-35. Of relevance to this litigation, the
  21   Company’s 8-Ks explained that part of the consideration paid for each acquisition
  22   was in the form of contingent stock (equity) consideration —i.e., KushCo may be
  23   obligated to pay the acquiree a variable amount of KushCo stock in the future,
  24   depending on the future financial performance of each acquired company. Id.
  25         The alleged Class Period (July 13, 2017 through April 9, 2019) covers eight
  26   KushCo quarterly or annual financial reports (Forms 10-Q and 10-K). Id. ¶¶ 114-
  27   41. In its reports, KushCo made robust disclosures to investors about its
  28   acquisitions. Importantly, the disclosures included detailed descriptions about the

                                                -4-
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 12 of 29 Page ID #:584



   1   manner in which the Company recorded and accounted for its acquisitions,
   2   including the manner in which it recorded and accounted for the contingent stock
   3   consideration associated with each transaction. For example, the reports disclosed
   4   that the CMP, Summit, and Hybrid acquisitions were accounted for using the
   5   acquisition method of accounting in accordance with ASC 805. Id. ¶¶ 48, 63, 81,
   6   87. The reports further disclosed that the purchase price for each acquisition
   7   consisted of certain amounts of cash and shares of KushCo stock that the sellers
   8   may be entitled to receive based on future performance of the acquired companies.
   9   Id. ¶¶ 63, 81, 87. For each acquisition, KushCo also disclosed that it had recorded
  10   the contingent cash consideration as a contingent liability and the contingent stock
  11   consideration as equity. Id. ¶¶ 65, 83, 90.
  12         C.     KushCo’s Voluntary Restatement And Alleged Misstatements
  13         In early 2019, KushCo discovered that it had not correctly classified the
  14   contingent stock consideration component of the CMP, Summit, and Hybrid
  15   acquisitions. The Company had correctly identified the contingent stock
  16   consideration for investors, but had recorded the consideration on the wrong line
  17   item of the Company’s balance sheets. As a result, the Company also had not re-
  18   measured the corresponding liabilities to fair value each reporting period, as
  19   required by GAAP. Accordingly, on April 9, 2019, KushCo forthrightly and
  20   expeditiously announced that the estimated contingent stock consideration for all
  21   three acquisitions should have been classified as a liability, rather than as equity,
  22   and that the Company would therefore restate its financial statements for fiscal
  23   years 2017 and 2018 and the first fiscal quarter of 2019. Id. ¶ 92.
  24         The Company further advised the investing public that the balance sheet
  25   misclassification had no impact on KushCo’s net revenues or gross profits, and no
  26   impact on its cash flows from operations, for any of the restated fiscal periods. Id.
  27   ¶ 143. However, the balance sheet misclassifications did impact the Company’s
  28   income statements, which, as restated, reflected an increase in net loss from $10.2

                                                 -5-
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 13 of 29 Page ID #:585



   1   million to $24.3 million during the fiscal year ended August 31, 2018. Id. On the
   2   other hand, the misclassification actually increased reported net income from $0.1
   3   million to $1.7 million during the fiscal year ended August 31, 2017. Id.
   4         On April 10, 2019, KushCo’s stock price fell $0.45 per share. Id. ¶ 144.
   5   This suit followed shortly thereafter. Plaintiffs do not allege that Defendants mis-
   6   reported the fair value of the contingent cash and stock consideration at the time of
   7   each acquisition. Nor do Plaintiffs allege that Defendants inaccurately described
   8   the manner in which KushCo accounted for the consideration. Instead, Plaintiffs
   9   allege that each of the Company’s eight financial reports during the Class Period
  10   was materially false and/or misleading because Defendants incorrectly classified
  11   the contingent stock consideration, by recording the consideration as equity, rather
  12   than as a liability. Id. ¶¶ 116, 119, 124, 127, 133, 136, 141.
  13         D.     Relevant Accounting Standards
  14         Generally Accepted Accounting Principles (“GAAP”) are a common set of
  15   accounting principles, standards, and procedures issued by the Financial
  16   Accounting Standards Board (“FASB”) that public companies in the United States
  17   follow to prepare their financial statements. See, e.g., id. ¶¶ 36, 37. In connection
  18   with an acquisition, companies with GAAP-based financial statements must comply
  19   with the guidance set forth in FASB Accounting Standards Codification (“ASC”)
  20   805, recognizing and allocating total purchase consideration to all identifiable
  21   assets acquired and liabilities assumed, with the excess amount, if any, recorded as
  22   goodwill. Id. ¶ 42. ASC 805 requires the use of the acquisition method, which in
  23   turn requires, among other items, exercising an accounting judgment to determine
  24   how to classify the consideration transferred in the transaction. Id.
  25         One form of purchase consideration in an acquisition—contingent
  26   consideration (which is commonly referred to as an “earnout”)—represents an
  27   obligation of the acquirer to transfer additional cash or equity if certain specified
  28   future financial targets are met by the acquired company. Id. ¶ 43. Contingent

                                                 -6-
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 14 of 29 Page ID #:586



   1   consideration is measured at fair value as of the acquisition date. Id. The
   2   classification of many contingent consideration arrangements is evident. For
   3   example, arrangements are classified as liabilities if they obligate the acquirer to
   4   deliver to the seller cash on a future date. Id. ¶ 44. If, however, a contingent
   5   consideration arrangement obligates the acquirer to deliver its own equity
   6   instruments to the seller, determining the classification can be challenging and
   7   requires some accounting judgment. Accordingly, ASC 805 directs financial filers
   8   to ASC 480-10 for further guidance. Id.
   9          ASC 480-10 requires a freestanding financial instrument, such as stock, to be
  10   classified as a liability if the instrument has any one of a handful of characteristics.
  11   If classified as a liability, the fair value of the contingent stock consideration is
  12   measured initially at fair value, and is then re-measured prospectively in each
  13   subsequent reporting period at fair value, with changes recognized each reporting
  14   period in the company’s income statement. Id. ¶ 53. “If classified as equity,
  15   however, contingent stock consideration is not re-measured in subsequent reporting
  16   periods and is not accounted for in the income statement ….” Id. Crucially, a
  17   company cannot determine at the time of classification whether electing to treat the
  18   contingent consideration as a liability (re-measurement required) versus equity (no
  19   re-measurement required) will have a positive, negative or neutral impact on
  20   earnings reported in the future. See id. ¶ 53. In other words, when KushCo
  21   originally determined to record the contingent stock consideration for each of the
  22   CMP, Summit and Hybrid acquisitions as equity rather than as a liability, the
  23   Defendants could not have known whether that determination would make future
  24   reported earnings better or worse.
  25   III.   LEGAL STANDARDS
  26          A.    Dismissing Section 10(b) and SEC Rule 10b-5 Claims
  27          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must be
  28   dismissed if it does not contain “enough facts to state a claim for relief that is

                                                  -7-
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 15 of 29 Page ID #:587



   1   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
   2   claim is facially plausible only if the alleged facts “allow[] the court to draw the
   3   reasonable inference that the defendant is liable for the misconduct alleged.”
   4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Where a complaint pleads facts that
   5   are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line
   6   between possibility and plausibility of ‘entitled to relief.’” Id. (quoting Twombly,
   7   550 U.S. at 557). “Threadbare recitals of the elements of a cause of action,
   8   supported by mere conclusory statements, do not suffice.” Id. at 678-79. As such,
   9   conclusory allegations and legal conclusions will not defeat a motion to dismiss.
  10   Id.; see also Ryan v. Hyden, 708 F. App’x 319, 320 (9th Cir. 2017).
  11         To state a claim under Section 10(b) of the Securities Exchange Act of 1934
  12   and Securities and Exchange Commission Rule 10b-5, Plaintiffs must adequately
  13   plead each of the following elements: “(1) a material misrepresentation or
  14   omission by the defendant; (2) scienter; (3) a connection between the
  15   misrepresentation or omission and the purchase or sale of a security; (4) reliance
  16   upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”
  17   Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011).
  18         To survive this motion to dismiss, the FAC must also satisfy the “[e]xacting
  19   pleading requirements” of the PSLRA (codified in relevant part at 15 U.S.C. § 78u-
  20   4). Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007). Failure
  21   to satisfy the PSLRA’s heightened pleading standards for any one of the six
  22   elements of a Rule 10b-5 claim requires dismissal of the entire claim. In re Guess?,
  23   Inc. Sec. Litig., 174 F. Supp. 2d 1067, 1074 (C.D. Cal. 2001) (citing 15 U.S.C.
  24   §78u–4(b)(3)(A)) (“If a complaint does not meet the pleading requirements of the
  25   PSLRA, the court, upon motion of the defendant, shall dismiss the complaint.”)
  26   (emphasis added). “[C]ourts must consider the complaint in its entirety, as well as
  27   other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to
  28   dismiss, in particular, documents incorporated into the complaint by reference, and

                                                 -8-
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 16 of 29 Page ID #:588



   1   matters of which a court may take judicial notice.” Tellabs, 551 U.S. at 322.2
   2         B.     The PSLRA Imposes Heightened And Exacting Standards For
   3                Pleading Scienter
   4         Congress passed the PSLRA for the express purpose of “protect[ing]
   5   investors, issuers, and all who are associated with our capital markets from abusive
   6   securities litigation,” and to implement much needed procedural protections to
   7   “discourage frivolous litigation.” H.R. Conf. Rep. 104-369, at 31, 32 (1995). As
   8   part of Congress’s mission to curb the filing of meritless shareholder lawsuits, the
   9   PSLRA imposed pleading requirements even higher than those of Federal Rule of
  10   Civil Procedure 9(b).3 Congress specifically intended that the PSLRA’s heightened
  11   pleading requirements weed out inadequately pleaded claims at the pleading stage,
  12   so as to preclude shareholder plaintiffs from bringing claims “with only faint hope
  13   that the discovery process might lead eventually to some plausible cause of action.”
  14   Id. This is because Congress recognized that shareholder plaintiffs could misuse
  15   the discovery process “to impose costs so burdensome that it [was] often
  16   economical for the victimized party to settle,” even where the claims lack any
  17   merit. Id.
  18         Complaints in securities fraud cases are often dismissed for failure to meet
  19   the PSLRA’s heightened pleading requirements for the second element of a
  20   Rule 10b-5 claim—scienter. See, e.g., Curry v. Yelp Inc., 875 F.3d 1219, 1228 (9th
  21   Cir. 2017) (affirming dismissal with prejudice of plaintiffs’ securities fraud
  22   complaint because plaintiff did not adequately plead scienter); Oklahoma
  23
       2
  24    See also Request For Judicial Notice In Support Of Defendants’ Motion To
       Dismiss First Amended Complaint, filed concurrently herewith, at 2.
  25   3
        Of course, a securities fraud complaint must additionally satisfy the heightened
  26   pleading requirements of Federal Rule of Civil Procedure 9(b), which requires a
  27   plaintiff to “state with particularity the circumstances constituting fraud ….” In re
       VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694, 701 (9th Cir. 2012) (quoting Fed.
  28   R. Civ. P. 9(b)).

                                                -9-
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 17 of 29 Page ID #:589



   1   Firefighters Pension & Ret. Sys. v. IXIA, 50 F. Supp. 3d 1328, 1371 (C.D. Cal.
   2   2014) (granting motion to dismiss second amended complaint, including section
   3   10(b) and 20(a) claims, in its entirety for failure to adequately plead scienter); In re
   4   Medicis Pharm. Corp. Sec. Litig., 689 F. Supp. 2d 1192 (D. Ariz. 2009) (dismissing
   5   action where corporation erroneously applied accounting standard; other than
   6   pointing to the corporation’s accounting error and restatement, plaintiffs failed to
   7   plead particularized facts giving rise to a strong inference of scienter).
   8         As to scienter, the PSLRA requires that a complaint “state with particularity
   9   facts giving rise to a strong inference that the defendant acted with the required
  10   state of mind.” 15 U.S.C. § 78u-4(b)(2)(A); Gompper v. VISX, Inc., 298 F.3d 893,
  11   895 (9th Cir. 2002). The “required state of mind” is a mental state that is either an
  12   “intent to deceive, manipulate, or defraud,” or “deliberate recklessness.” Solarcity,
  13   884 F.3d 844 at 850-51. “Deliberate recklessness is an extreme departure from the
  14   standards of ordinary care[,] which presents a danger of misleading buyers or
  15   sellers that is either known to the defendant or is so obvious that the actor must
  16   have been aware of it.” Id. (quotation marks and citation omitted).
  17         The Ninth Circuit has held that shareholder plaintiffs must do more than
  18   make mere allegations to adequately plead scienter under the PSLRA—they must
  19   actually allege particularized facts demonstrating each defendant’s “intent to
  20   deceive, manipulate, or defraud” or “deliberate recklessness.” VISX, 298 F.3d at
  21   897 (“we believe Congress made it crystal clear that the PSLRA's pleading
  22   requirements were put in place so that only complaints with particularized facts
  23   giving rise to a strong inference of wrongdoing survive a motion to dismiss”). The
  24   PSLRA’s particularity requirement cannot be overstated. “[P]laintiffs proceeding
  25   under the PSLRA can no longer aver intent in general terms of mere ‘motive and
  26   opportunity’ or ‘recklessness,’ but rather, must state specific facts indicating no less
  27   than a degree of recklessness that strongly suggests actual intent.” Glazer Capital
  28   Mgmt., LP v. Magistri, 549 F.3d 736, 743 (9th Cir. 2008) (emphasis added); see

                                                - 10 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 18 of 29 Page ID #:590



   1   also In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 983-84 (9th Cir. 1999)
   2   (“Although the words ‘facts’ and ‘particularity’ are not defined in the statute, their
   3   meaning is plain …. A fact is an event or circumstance, or a truth known by actual
   4   experience or observation. Particularity refers to the quality or state of being
   5   particular, i.e., dealing with or giving details; detailed; minute; circumstantial.
   6   Thus, we read the statutory command that a plaintiff plead all the ‘facts’ with
   7   ‘particularity’ to mean that a plaintiff must provide a list of all relevant
   8   circumstances in great detail.”) (quotation marks and citations omitted).
   9         Finally, pleading particularized facts giving rise to a “strong inference” that
  10   each defendant acted with scienter requires more than an inference that is “merely
  11   plausible or reasonable.” Tellabs, 551 U.S. at 314. Rather, the inference must be
  12   “cogent and compelling.” Id. at 324. Thus, “a complaint will survive … only if a
  13   reasonable person would deem the inference of scienter cogent and at least as
  14   compelling as any opposing inference one could draw from the facts alleged.” Id.
  15   The Court “must consider all reasonable inferences to be drawn from the
  16   allegations, including inferences unfavorable to the plaintiffs.” Metzler, 540 F.3d at
  17   1061 (quotation marks omitted). “[T]his is not an easy standard to comply with—it
  18   was not intended to be—and plaintiffs must be held to it.” Eminence Capital, LLC
  19   v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).4
  20   4
         The Supreme Court has also explained that courts must “review ‘all the
  21   allegations holistically’” to determine whether scienter has been adequately
  22   pleaded. Matrixx, 131 S. Ct. at 1324 (quoting Tellabs, 551 U.S. at 326)). In Zucco
       Partners, LLC v. Digimarc Corporation, the Ninth Circuit articulated a “dual
  23   inquiry” for scienter allegations, following the Supreme Court’s decision in Tellabs.
  24   552 F.3d 981, 991-92 (9th Cir. 2009). First, the court must focus on “whether any
       of the plaintiff’s allegations, standing alone, are sufficient to create a strong
  25   inference of scienter[.]” Id. at 992. Second, if no individual allegations are
  26   sufficient, the court must “conduct a ‘holistic’ review of the same allegations to
       determine whether the insufficient allegations combine to create a strong inference
  27   of intentional conduct or deliberate recklessness.” Id. In VeriFone, the Ninth
  28   Circuit further clarified that courts may continue to follow this two-step approach,
       or alternatively may “conduct only a holistic analysis,” as long as courts are
                                                 - 11 -
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 19 of 29 Page ID #:591



   1   IV.   ARGUMENT
   2         The shareholder Plaintiffs here attempt to plead scienter in the FAC by
   3   making three types of boilerplate allegations:
   4         First, the FAC suggests that the mere fact that KushCo restated certain prior
   5   period financial statements is, in itself, indicative of knowing or reckless conduct.
   6   The FAC further makes the bald assertion that the application of the relevant GAAP
   7   provisions (ASC 805 and ASC 480-10) to the contingent stock consideration in
   8   connection with the CMP, Summit and Hybrid acquisitions was so “simple and
   9   straightforward” that classifying it “as anything other than a liability is an obvious
  10   violation of a straightforward GAAP provision, and, at minimum, reckless.” Id.
  11   ¶ 57; see also id. ¶¶ 66, 83, 89.
  12         Second, the FAC turns to the Individual Defendants and alleges
  13   generically—and without specifying a single particularized fact—that they all were
  14   supposedly “directly or indirectly involved in drafting, producing, reviewing and/or
  15   disseminating some or all of the false and misleading statements and information
  16   alleged herein … was aware of or recklessly disregarded the fact that the false and
  17   misleading statements were being issued concerning the Company … [and] signed
  18   false certifications pursuant to the Sarbanes-Oxley Act of 2002 (‘SOX’), attesting
  19   to the material accuracy of financial statements and effectiveness of the Company’s
  20   internal controls.” FAC ¶ 26. Similarly, the FAC alleges generically and without
  21   further explanation or facts that “[a]s the senior managers and/or directors of
  22   KushCo, the Individual Defendants had knowledge of the details of KushCo’s
  23   internal affairs.” Id. ¶ 171.
  24         Third, the FAC alleges that the “KushCo Defendants” had “motive” to
  25   inflate the Company’s stock price so that KushCo could issue fewer shares as
  26   consideration for the Summit and Hybrid acquisitions, and could “raise working
  27
       mindful that such analysis not “simply ignore the individual allegations and the
  28   inferences drawn from them.” 704 F.3d at 702-03.

                                                - 12 -
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 20 of 29 Page ID #:592



   1   capital cheaper.” Id. ¶¶ 145-156.
   2         Under the PSLRA and well-established Ninth Circuit law, it is beyond doubt
   3   these allegations, whether taken individually or holistically, come nowhere close to
   4   adequately pleading scienter. Most critically, the FAC does not plead any
   5   particularized facts to demonstrate that each Defendant actually knew that the
   6   Company had misclassified the contingent stock consideration, or was deliberately
   7   reckless as to the error.
   8         A.     Merely Alleging A Restatement Falls Far Short Of Pleading
   9                Scienter
  10         The FAC’s first defect is that it does little more than repeatedly point to the
  11   fact that KushCo restated certain prior period financial statements due to the
  12   contingent stock consideration misclassification. FAC ¶¶ 57, 66, 83, 89. The law
  13   is clear that such allegations do not plead scienter. Indeed, the Ninth Circuit has
  14   repeatedly, expressly and long held that “the mere publication of inaccurate
  15   accounting figures, or a failure to follow GAAP, without more, does not establish
  16   scienter.” DSAM Global Value Fund v. Altris Software, Inc., 288 F.3d 385, 390
  17   (9th Cir. 2002)) (quotation marks omitted); see also City of Dearborn Heights Act
  18   345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 621 (9th Cir. 2017)
  19   (“a failure to follow GAAP, without more, does not establish scienter”) (quotation
  20   marks omitted); Zucco Partners, 552 F.3d at 1000 (“[i]n general, the mere
  21   publication of a restatement is not enough to create a strong inference of scienter”);
  22   Metzler, 540 F.3d at 1069 (9th Cir. 2008) (“scienter cannot be established by
  23   publishing inaccurate accounting figures, even when in violation of GAAP”)
  24   (citation omitted); Medicis, 689 F. Supp. 2d at 1203-04 (“Thus, as a general rule, a
  25   restatement of financial data due to an accounting error, without more, is
  26   insufficient to create a strong inference of scienter.”). “The same holds true for
  27   alleged violations of GAAP and inaccurate Sarbanes-Oxley certifications.” IXIA,
  28   50 F. Supp. 3d at 1358 (citing Altris Software, 288 F.3d at 390).

                                               - 13 -
                             MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 21 of 29 Page ID #:593



   1         B.     The FAC Does Not Allege Any Facts To Show That Any
   2                Individual Defendant Knew The Accounting Was Erroneous
   3         The FAC next attempts to allege that all of the Individual Defendants
   4   somehow had scienter, but fails to plead a single fact specific to any Individual
   5   Defendant showing that he actually knew or deliberately disregarded that KushCo’s
   6   financial statements misclassified the contingent stock consideration for the CMP,
   7   Summit and Hybrid acquisitions.
   8         As an initial matter, the FAC impermissibly lumps all of the Individual
   9   Defendants together, and fails to plead any of the kinds of particularized facts
  10   specific to each individual required by the PSLRA. Such group pleading has long
  11   been disallowed by every court in the Ninth Circuit to address it, as “group
  12   pleading is not compatible with the PSLRA’s requirements.” In re Am. Apparel,
  13   Inc. S’holder Litig., 2013 WL 174119, at *25 (C.D. Cal. Jan. 16, 2013) (citing In re
  14   New Century, 588 F. Supp. 2d 1206, 1223-24 (C.D. Cal. 2008) (“All of the Circuit
  15   courts that have expressly considered whether group pleading is compatible with
  16   PSLRA have concluded that it is not.”)); see also Magistri, 549 F.3d 736, 748 (9th
  17   Cir. 2008) (affirming dismissal of second amended consolidated complaint because
  18   shareholder plaintiffs were required to plead individual, not collective scienter; and
  19   for failure to allege facts giving rise to a strong inference of the corporate officers’
  20   scienter under stringent pleading requirements of the PSLRA).
  21         More to the point, where, as here, the alleged securities fraud is predicated on
  22   a restatement of prior period financial reports, Plaintiffs must plead with
  23   particularity that each of the Individual Defendants “knew specific facts at the time
  24   that rendered their accounting determinations fraudulent.” In re Connetics Corp.
  25   Sec. Litig., 542 F. Supp. 2d 996, 1011 (N.D. Cal. 2008) (citations omitted).5 In
  26   5
        See also City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech.,
  27   Inc., 65 F. Supp. 3d 840, 860 (N.D. Cal. 2014) (plaintiffs failed to plead with
  28   “specificity” the defendants’ actual knowledge that the “assumptions about
       goodwill was unreasonable and that the defendants knew or believed that their
                                                 - 14 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 22 of 29 Page ID #:594



   1   Zucco Partners, for example, the Ninth Circuit affirmed a dismissal with prejudice
   2   notwithstanding the complaint’s multitude of factual allegations, including that
   3   (i) senior management capitalized costs that they knew should have been expensed
   4   under GAAP, (ii) the CFO instructed the director of supply chain management to
   5   not write down obsolete inventory because doing so would result in the company
   6   missing market expectations, and (iii) as a result, the company was forced to issue a
   7   restatement of prior period financial statements. 552 F.3d at 993, 994-95.
   8         Here, the FAC does not even attempt to plead particularized facts to show
   9   that any Individual Defendant knew of the relevant accounting principles, much
  10   less that each individual knew at the time of the original accounting classifications
  11   that those judgments were erroneous. See id.; IXIA, 50 F. Supp. 3d at 1361 (in the
  12   context of a restatement, “to rely on defendants’ purported violation of GAAP
  13   principles to prove scienter,” a complaint must plead facts demonstrating that the
  14   individual defendants each knew of the relevant accounting principles and knew
  15   that the company was misinterpreting them) (citations omitted). Thus, at its most
  16   basic level, the FAC fails to plead “how or when each defendant became aware of
  17   the allegedly improper accounting practices, [or] the extent of each defendant’s
  18   contribution or involvement,” which precludes Plaintiffs from meeting their
  19   scienter pleading burden. In re Pac. Gateway Exch., Inc. Sec. Litig., 169 F. Supp.
  20   2d 1160, 1167 (N.D. Cal. 2001). The FAC’s allegations come nowhere near the
  21   conduct alleged in Zucco Partners and other Ninth Circuit cases where, even with
  22   additional factual pleading, the courts rejected a restatement as indicative of
  23   scienter. If the allegations in those cases were deemed insufficient to survive a
  24   motion to dismiss by the District Courts and Ninth Circuit, the allegations here
  25   must likewise be rejected.
  26         Plaintiffs’ boilerplate allegations that the Individual Defendants’ signed SOX
  27
       goodwill numbers were inaccurate”) (quotation marks omitted), aff’d 856 F.3d 605
  28   (9th Cir. 2017).

                                               - 15 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 23 of 29 Page ID #:595



   1   certifications do not move the needle. See FAC ¶ 26. As the Ninth Circuit has
   2   expressly held, “Sarbanes-Oxley certifications are not sufficient, without more, to
   3   raise a strong inference of scienter.” Zucco Partners, 552 F.3d at 1004 (quoting
   4   Magistri, 549 F.3d at 747-48). Moreover, “required certificates under Sarbanes-
   5   Oxley … add nothing substantial to the scienter calculus … and do not make …
   6   otherwise insufficient allegations more compelling by their presence in the same
   7   complaint.” Id. at 1003-04.
   8         Finally, the FAC’s bare allegations that the Individual Defendants had
   9   generic knowledge of KushCo’s internal affairs due to their positions with the
  10   Company are also clearly insufficient to plead scienter. See FAC ¶ 171. The FAC
  11   does not plead a single fact to support these boilerplate allegations. And, once
  12   again, the Ninth Circuit has expressly held that “corporate management’s general
  13   awareness of the day-to-day workings of the company’s business does not establish
  14   scienter—at least absent some additional allegation of specific information
  15   conveyed to management and related to the fraud.” Metzler Inv. GMBH v.
  16   Corinthian Colleges, Inc., 540 F.3d 1049, 1068 (9th Cir. 2008); see also Zucco
  17   Partners, 552 F.3d at 998 (“generalized claims about corporate knowledge are not
  18   sufficient to create a strong inference of scienter”); In re Immersion Corp. Sec.
  19   Litig., 2011 WL 6303389, at *6 (N.D. Cal. Dec. 16, 2011) (finding scienter not
  20   pleaded despite CEO comment that leadership “is very, very hands-on”). The FAC
  21   does not make a single “additional allegation of specific information conveyed to
  22   [any Individual Defendant] and related to the fraud.” Id. Thus, the FAC’s generic
  23   allegations about the Individual Defendants’ supposed involvement should also be
  24   rejected as insufficient to plead scienter.
  25         C.     The FAC’s Tacked-On Motive Allegations Do Not Save Its
  26                Insufficient Scienter Pleading
  27         The FAC’s reliance on vague allegations of “motive” to buttress its other,
  28   inadequate scienter allegations is equally unavailing. See FAC ¶ 145-56. As a

                                                 - 16 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 24 of 29 Page ID #:596



   1   matter of law, mere allegations of “motive and opportunity” fail to satisfy the
   2   PSLRA’s heightened pleading requirements. Silicon Graphics, 183 F.3d at 979
   3   (plaintiffs proceeding under the PSLRA cannot “aver intent in general terms of
   4   mere ‘motive and opportunity’ or ‘recklessness,’ but rather, must state specific facts
   5   indicating no less than a degree of recklessness that strongly suggests actual
   6   intent”).
   7         The Ninth Circuit has consistently, repeatedly and expressly held that the
   8   precise kinds of motive allegations made in the FAC are insufficient to plead
   9   scienter. For example, in In re Rigel Pharmaceuticals, Inc. Securities Litigation,
  10   the Ninth Circuit held that “allegations of routine corporate objectives such as the
  11   desire to obtain good financing and expand are not, without more, sufficient to
  12   allege scienter; to hold otherwise would support a finding of scienter for any
  13   company that seeks to enhance its business prospects.” 697 F.3d 869, 884 (9th Cir.
  14   2012); see also SolarCity, 884 F.3d at 856 (rejecting allegations that the defendants
  15   had motive to commit GAAP violations (which later required a restatement) so that
  16   the company could, among other things, “generate badly needed cash” and “fund
  17   capital expenditures and strategic acquisitions”); Magistri, 549 F.3d at 748
  18   (allegations of “mere motive and opportunity” are not enough to plead scienter
  19   under the PSLRA because, as with every transaction, a corporation will always
  20   “have a desire to complete the transaction”) (citation omitted); Prodanova v. H.C.
  21   Wainwright & Co., LLC, 2018 WL 8017791, at *6,7 (C.D. Cal. Dec. 11, 2018)
  22   (quoting Solarcity, 884 F.3d at 856) (“allegations of ‘routine corporate objectives,’
  23   including the motivation to boost profitability and stock prices in anticipation of an
  24   IPO or other form of stock offering, are not sufficiently particularized to meet the
  25   heightened pleading standards [of the PSLRA]”).6 Thus, while the FAC speculates
  26   6
        Nearly identical allegations have been made by Plaintiffs’ counsel—and rejected
  27   by the courts—in other cases. For example, in In re Mun. Mortg. & Equity, Case
  28   No. 1:08-md-01961-MJG (D. Md.), the complaint alleged that the defendants were
       “highly motivated to commit the fraud alleged herein in order to artificially boost
                                               - 17 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 25 of 29 Page ID #:597



   1   that Defendants were motivated to inflate KushCo’s stock price so that it could
   2   raise capital and fund acquisitions more cheaply, such allegations are plainly
   3   insufficient under controlling Ninth Circuit precedent.
   4         For each of these reasons, the FAC’s generically-pleaded scienter theories as
   5   to the Individual Defendants must fail as a matter of law. Moreover, because the
   6   FAC fails to plead scienter as to any Individual Defendant, and because the Ninth
   7   Circuit expressly rejects “collective scienter” theories, it necessarily follows that the
   8   FAC’s theories also fail to plead scienter as to the Company. See Garcia v. Hetong
   9   Guo, 2016 WL 102213, at *12 (C.D. Cal. Jan. 7, 2016) (“A defendant corporation
  10   is deemed to have the requisite scienter for fraud only if the individual corporate
  11   officer making the statement has the requisite level of scienter.”) (quotation
  12   omitted) (emphasis added).7
  13         D.     A Holistic Review Of The FAC Reveals The More Plausible
  14                Inference Of An Honest Accounting Error
  15         In addition to examining each specific allegation, the Court should view the
  16   allegations “holistically” to determine whether they give rise to a strong inference
  17   of scienter. Matrixx, 131 S. Ct. at 1324.
  18         The Ninth Circuit recently demonstrated such an examination, applying the
  19   law to facts that are instructive here. In Solarcity, 884 F.3d at 851, the plaintiff
  20
       the prices of MuniMae Shares during the Class Period, which the company used as
  21   currency to fund corporate acquisitions.” Dkt. No. 45 (Consolidated and Am. Class
  22   Action Compl.) ¶ 253. The District Court and Fourth Circuit both found those
       allegations insufficient to plead scienter. See In re Mun. Mortg. & Equity, LLC,
  23   Sec. & Derivative Litig., 876 F. Supp. 2d 616, 643 (D. Md. 2012), aff’d sub nom.
  24   Yates v. Mun. Mortg. & Equity, LLC 744, F.3d 874 (4th Cir. 2014).
       7
  25     Notably, the FAC does not even attempt to identify the “individual corporate
       officer” allegedly responsible for each alleged misstatement, much less plead that
  26   individual’s scienter. See Schaffer Family Inv’rs, LLC v. Sonnier, 120 F. Supp. 3d
  27   1028, 1038 (C.D. Cal. 2015) (the complaint “must adequately specify the
       statements it claims were false or misleading… and identify those responsible for
  28   the statements”).

                                                - 18 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 26 of 29 Page ID #:598



   1   brought a Rule 10b-5 securities claim against SolarCity and its CEO and CFO
   2   following an accounting error that resulted from the company’s failure to adhere to
   3   its own GAAP-compliant protocols. Id. at 848. SolarCity’s accounting error
   4   inflated the gross margins of the company’s sales, which led it to report profits
   5   inaccurately for both product sales and product leases. Id. This improved
   6   SolarCity’s apparent financial situation, which allowed the company to expand, and
   7   even to complete an initial public offering (“IPO”). Id. SolarCity later realized and
   8   publicly announced its serious accounting error, and restated prior period financial
   9   statements. Id.
  10         As to scienter, the plaintiffs alleged that SolarCity’s CEO and CFO “were
  11   involved in the company’s accounting and financial decision making, understood
  12   SolarCity’s accounting practices, and knew that the company’s sales division had
  13   been performing poorly.” Id. The plaintiffs’ specific factual allegations included,
  14   inter alia: (1) eleven confidential witness statements from former SolarCity
  15   employees, some of which specifically alleged that defendants’ executives were
  16   “actively involved in [defendant’s] financials;” (2) that the alleged fraud was
  17   critical to the company’s successful IPO, and individual defendants were major
  18   stockholders and incentivized to maintain the company’s stock price, thus creating
  19   a motive to commit the fraud; (3) that a week before releasing a statement regarding
  20   the relevant accounting error, SolarCity’s COO was replaced, and a few months
  21   later the CFO resigned; and (4) that it “strain[ed] credulity” that SolarCity could
  22   make such a miscalculation, yet have no idea that this calculation was erroneous.
  23   Id. at 853-55.
  24         The Ninth Circuit held that these allegations, viewed individually and
  25   holistically, were insufficient to plead scienter. The Ninth Circuit explained that
  26   although the plaintiff “alleged facts that give us pause insofar as they indicate that
  27   all was not right at the helm of SolarCity during the Class Period,” “[t]he bar set by
  28   Tellabs is not easy to satisfy,” and “with all things relevant considered, we hold that

                                                - 19 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 27 of 29 Page ID #:599



   1   [the plaintiff’s] allegations do not support a strong inference of scienter.” Id. at
   2   855-56.
   3         Comparing the voluminous and detailed factual scienter allegations in
   4   Solarcity with the FAC’s sparse, non-specific, and boilerplate allegations here
   5   makes exceedingly clear that the FAC does not come close to meeting the PSLRA’s
   6   heightened pleading standard. Indeed, unlike in Solarcity, the FAC here pleads no
   7   particularized facts, offers no confidential witness statements, and describes no
   8   other bases from which any inference of scienter can be drawn, much less a “strong
   9   inference.”
  10         Similarly, in Zucco Partners, notwithstanding a financial restatement
  11   following accounting errors, the resignation of the CFO and auditing firm,
  12   confidential witness allegations, and stock sales by the individual defendants, the
  13   Ninth Circuit concluded that the allegations together are “not as cogent or
  14   compelling as a plausible alterative inference—namely, that although [the
  15   company] was experiencing problems controlling and updating its accounting and
  16   inventory tracking practices, there was no specific intent to fabricate the accounting
  17   misstatements at issue.” 552 F.3d at 1007 (emphasis added). As with Solarcity, the
  18   Ninth Circuit’s reasoning in Zucco Partners applies even more strongly here, where
  19   Plaintiffs do not offer any confidential witness allegations or allege stock sales by
  20   the Individual Defendants. See also Insight, 2010 WL 2105448, at *11 (even
  21   though the company restated financial statements and “may have engaged in sloppy
  22   or negligent accounting practices,” the more “plausible alternative inference” was
  23   that “there was no specific intent to commit fraud”) (citation omitted).
  24         Here, the most plausible inference to be drawn from the FAC is that KushCo
  25   made an honest mistake when making a judgment call as to whether the contingent
  26   stock consideration should be classified as equity or as a liability. The fact that
  27   none of the Defendants could have known at the time of the accounting judgments
  28   how they would affect future reported operating results makes the honesty of the

                                                - 20 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 28 of 29 Page ID #:600



   1   mistake even more apparent. See, 6-7, supra.8 Moreover, when the classification
   2   error was identified, KushCo forthrightly and expeditiously restated its prior period
   3   financial statements to correct the error.
   4         In light of the FAC’s failure to make any particularized factual allegations to
   5   support a strong inference of scienter contrary to the more plausible, innocent
   6   inference, that inference of an honestly mistaken judgment must carry the day. See
   7   Tellabs, 551 U.S. at 314; Metzler, 540 F.3d at 1061.
   8         E.     The Section 20(a) Claims Must Also Be Dismissed
   9         As a matter of law, because the FAC fails to plead a primary violation of
  10   Section 10(b) by any Defendant, the derivative Section 20(a) control person claim
  11   must also be dismissed. See IXIA, 50 F. Supp. 3d at 1370 (“‘Section 20(a) claims
  12   may be dismissed summarily ... [however,] if a plaintiff fails to adequately plead a
  13   primary violation of section 10(b).’ Because the court has dismissed plaintiffs’
  14   section 10(b) and Rule 10b–5 claims, there is no primary violation upon which to
  15   predicate section 20(a) liability. Consequently, it dismisses plaintiffs’ § 20(a)
  16   claim.”) (quoting Zucco Partners, 552 F.3d at 990).
  17
  18
  19
  20
  21
  22
  23   8
         This truism of basic accounting principles is evidenced by KushCo’s restatement
  24   itself. When the accounting error was corrected and the fair value of the contingent
  25   stock consideration was re-measured prospectively in the restatement, it positively
       impacted net earnings in some periods, and negatively impacted net earnings in
  26   other periods. See, 5-6, supra. Plaintiffs do not and cannot allege that any
  27   Defendant could have foreseen at the time of the original financial disclosures and
       contingent consideration classification judgments whether those judgments would
  28   positively or negatively affect the Company’s future reported earnings.

                                                - 21 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00798-JLS-KES Document 78 Filed 02/18/20 Page 29 of 29 Page ID #:601



   1   V.    CONCLUSION
   2         For the foregoing reasons, Defendants respectfully request that the Court
   3   dismiss the FAC in its entirety.
   4   Dated: February 18, 2020                 Respectfully submitted,
   5
                                                  MAYER BROWN LLP
   6                                              GLENN K. VANZURA
                                                  KEVIN C. KELLY
   7
   8
                                                  By: /s/ Glenn K. Vanzura
   9                                                  Glenn K. Vanzura
  10                                                   Attorneys for Defendants KushCo
                                                       Holdings, Inc., Nicholas
  11                                                   Kovacevich, Christopher Tedford,
                                                       Jim McCormick and Chris Martin
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              - 22 -
                            MOTION TO DISMISS FIRST AMENDED COMPLAINT
